Citation Nr: 1750673	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD since July 21, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's July 2007 decision that granted service connection for PTSD, and assigned an initial noncompensable disability rating effective from August 27, 2001.  The claims file is now in the jurisdiction of the Albuquerque, New Mexico RO.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

In March 2013, the Board granted an increased 10 percent rating throughout the appeal period for the Veteran's service-connected PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the March 2013 Board decision to the extent it denied a rating in excess of 10 percent for the Veteran's service-connected PTSD, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (JMR).  In April 2014, the Board remanded the matter for further development.  

In a November 2014 rating decision, the RO granted an increased 30 percent rating for the Veteran's service-connected PTSD, effective July 21, 2014.  As higher ratings are still possible, the claim remained in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2015, the Board remanded these matters for further development, to include obtaining the Veteran's treatment records from the Lovelace Medical Center (if available); as well as a contemporaneous examination.

In March 2017, the Board denied increased ratings for the Veteran's service-connected PTSD.  He appealed that decision to the Court.  In September 2017, the Court vacated the March 2017 Board decision and remanded the matters to the Board for further action consistent with a JMR.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has reasonably been manifested by clinical signs and symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, and no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since his claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  VA examinations were conducted in July 2006, September 2009, July 2014, and June 2016.  These examination reports are adequate in relationship to the Veteran's PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his March 2012 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issue claim that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support his claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Additionally, the Board finds there has been substantial compliance with its most recent September 2015 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the Agency of Original Jurisdiction (AOJ) to associate with the claims file any additional, available outstanding treatment records, to include records from Lovelace Healthcare Systems and to provide the Veteran with a contemporaneous VA examination.  These actions were accomplished.  Indeed, all available outstanding VA treatment records; as well as records from Lovelace Healthcare Systems were obtained and associated with the claims file; and in June 2016, a new VA examination was obtained. 

The Board's September 2015 remand also instructed the AOJ to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a July 2016 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating for PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 10 percent from August 27, 2001 to July 21, 2014; and a disability rating of 30 percent from July 21, 2014 to the present.  Thus, the questions now before the Board are whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at higher disability ratings for the respective time frames.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB, 6 Vet. App. 35 (1993).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).




Evidence

In an August 2001 statement, the Veteran reported that he was still in the National Guard, but had to change his duty assignments because of the stress caused.  

In a July 2002 letter, Dr. R.G.H., stated that the Veteran experienced "persistent 'blank thoughts' when he cannot figure out what he is supposed to do either as an electrician or as a police officer."  It was further noted that he was "no longer working as a police officer at the time because he was experiencing difficulties in self-control, confidence and his ability to respond appropriately as a police officer" and "[h]is ability to function as an electrician is impaired because of persistence of PTSD symptoms." Id. 

In a January 2003, letter from Dr. R.G.H., it was noted that the Veteran's PTSD symptoms were "severe at the present time." 

In September 2004, the Veteran was medically disqualified from the Air Guard by reason of anxiety and depression requiring medications.

During a July 2006 VA examination the Veteran denied any psychiatric symptoms and therefore, PTSD was deemed to have completely been resolved; there were no symptoms found during examination and no indication that PTSD had any impact on the Veteran's daily activities.   Mental status examination was unremarkable.  Axis I PTSD was noted and a GAF score of 85 was assigned.

During a September 2009 VA examination, it was documented that the Veteran had had no psychiatric care for the past 6 years and had not used psychotropic medications for the past 6 years.  The Veteran reported that he had no time lost from work and he had an active social life.  His psychiatric disability was considered mild.  PTSD was diagnosed and a GAF score of 85 with absent or minimal symptoms was assigned.

During a July 2014 VA examination, the examiner noted that a mental condition had been formally diagnosed, but such symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran reported a good relationship with his wife, children, friends, and church family.  He reported that he is a police officer at the Phoenix VA, and has been employed by VA for the past 9 years.  He denied any significant work problems and indicated that he was promoted 2 years ago.  Mental status examination was essentially unremarkable.  The Veteran was well-groomed with good hygiene, he was oriented in all spheres, his behavior, speech, thought processes and content were all normal.  He denied auditory and visual hallucinations, denied suicidal and homicidal ideation, intent, and plan; and his judgment and insight were both good.  PTSD symptoms included depressed mood and anxiety.

During a January 2015 VA neuropsychological evaluation (located in Virtual VA), the Veteran reported he first noticed problems with his memory around the summer of 2013.  In particular, he stated that others were pointing out that he was forgetting things they had talked about, and his memory for these conversations was only sometimes aided with additional cueing.  He stated that the problem did not seem to be with his attention, as during the conversations he was looking at the person and responding and seeming to be taking in the information.  He stated that he has begun to feel concern about how his memory problems might be affecting his work performance, as he also had a recent interaction involving forgetfulness with his supervisor.

When asked about a number of specific cognitive problems, he endorsed difficulties with: attending to more than one thing at a time (stable since 2013 onset), distractibility (stable since 2013 onset), having to reread things (stable since 2014 onset), remembering names (lifelong, stable problem), word finding (stable since onset in 2003), having to write things down to aid his memory (stable since 2003 onset), and remembering recent conversations and events (stable since 2013 onset). Veteran denied difficulties with: following conversations, planning, following directions, leaving the stove on by accident, getting lost easily, and reading maps. The Veteran also endorsed a decline in handwriting (stable since 2002 onset), but denied any other motor problems.  With regard to sensory changes, he endorsed declines in vision (worse since 2002 onset) and hearing (worse since 1992 onset).
Examination revealed that the Veteran arrived on time and unaccompanied for the appointment, and his appearance was consistent with his chronological age of 56.  He was oriented in all spheres.  He ambulated independently, and gait and other motor functions were otherwise grossly unremarkable.  He was appropriately groomed and dressed.  Eye contact was within normal limits.  He wore corrective lenses, and vision and hearing seemed to be adequate for the evaluation.  His mood was euthymic, and affective display was within normal limits.  His interpersonal style was active, friendly, easily engaged, and appropriate.  Spontaneous speech was fluent and well-articulated.  Speech rate was somewhat increased, and on occasion his speech was mildly pressured; speech volume and prosody were within normal limits.  Discourse was generally on topic, and often detailed, at times veering into tangentiality, but this was easily redirected.  

With regards to the testing, the testing environment consisted of a relatively quiet room with minimal distractions, and was occupied by the Veteran and the examiner only.  His comprehension of test instructions seemed to be good, and he appeared able to remember and follow the directions.  He worked and responded at an average pace.  When he became aware of failed items he responded with frustration and/or insight.  He was cooperative throughout testing, and appeared to devote adequate effort, persisting even on items that were difficult for him, and responding to encouragement with increased effort.  

The examiner indicated that her overall impression was, in part, that the Veteran's subjective cognitive difficulties are most likely related to some combination of fatigue, frequent headaches/medication for this, and subclinical PTSD symptoms.

In the September 2015 remand, the Board noted that the Veteran's representative reported in June 2015 correspondence that the PTSD symptoms included panic attacks, disturbances of motivation and mood, and lacking enjoyment being around others, which were not acknowledged in the most recent VA examination in July 2014.  The Board observed that it appeared the Veteran's representative indicated that the Veteran's symptomatology had worsened since the most recent VA examination, or at least was more severe than presented in the July 2014 VA examination report.  Given that, it was noted that VA was required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Pursuant to the remand, the Veteran was examined in June 2016.  During the examination the Veteran reported that his marriage was great.  He has constant contact with long-time friends from high school.  He regularly attends church, and goes to the gym 3 times a week.  The Veteran reported that he was no longer working at the Phoenix VA but was a police officer at the Denver VA and that work was going much better now that he was not a supervisor.  Mental status evaluation revealed the Veteran was well groomed and dressed casually and appropriately.  He was able to make good eye contact, but was noted to be tearful throughout the part of the examination in which he recalled trauma.  The Veteran was noted to be cooperative with all aspects of the examination, and was judged to be a credible reporter of his history and symptoms.  He reported his mood to be 'okay' and his affect was mood congruent: the examiner noted the Veteran smiled often, laughed on occasion, and was tearful once.  His speech was at a normal rate, with normal volume and pronunciation.  The Veteran's thought process was logical.  There was no evidence of delusions or hallucinations.  The Veteran was alert and oriented in all spheres.  There were no noted significant memory concerns at the time of the exam.  The Veteran denied active suicidal ideation, plan or intent; neither was there any evidence of homicidal thoughts or intentions.

Analysis

After considering all of the pertinent evidence of record, including that set forth above, the Board finds that the Veteran's PTSD symptoms are more nearly approximated by a 30 percent disability rating for the entire appeal period (to include the period prior to July 21, 2014).  As noted, a 30 percent disability rating is associated with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Indeed, the symptoms such as anxiety, stress, and depressed mood that occasionally decreased the Veteran's work efficiency are shown.  Although the enumerated symptoms included in the diagnostic criteria (suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss) are not particularly discussed in the treatment record prior to July 21, 2014, that fact is not determinative in assigning the appropriate disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that the level of impairment produced by the symptoms must be considered and that the symptoms listed in the rating criteria for psychiatric disabilities are not exclusive and serve as examples).  Therefore, the Board finds that a 30 percent disability rating for the entire appeal period is appropriate here.

The Board observes, however, having considered all the pertinent evidence of record and the applicable law, that a rating in excess of 30 percent for the Veteran's PTSD is not warranted at any point during the appeal period.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In the instant case, the Board finds that during this period the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands, indeed during the January 2015 VA neuropsychological evaluation, the examiner noted the Veteran was able to understand and remember the testing directions.  There is no indication he has suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes with regard to the Veteran's social functioning, the evidence reveals that he maintained a relationship with his wife and children as well as friends despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran was able to work as an electrician or a police officer for the VA throughout this appeal period despite such symptomology.  And, per his report on the June 2016 VA examination, work was actually going much better now that he was no longer in a supervisory capacity.

The Veteran's contentions that an initial rating higher than 30 percent is warranted at any point during the appeal period are considered, but are less probative than the findings of VA examiners who takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in presenting the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  The Board must assess the probative value and weight of the evidence in light of the entire record. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examinations and other psychiatric medical evidence than the Veteran's statements, regarding his symptoms.



The Board observes, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

An initial rating of 30 percent, and no higher, for PTSD is granted for the entire appeal period.




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


